Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Amir Tabarrok, on August 31, 2022. The application has been amended as follows: 

3.	in the claims: 
	Please Rewrite the Claims as follow:

(Currently Amended) A computer-implemented method for sharing conference content, the method comprising: 
receiving a share input from a first device corresponding to a participant of a conference session, wherein the share input is an indication for a content to be shared; 
determining the content for sharing based on communication information associated with the participant, wherein communication information is a communication data exchanged by the participant with another user, wherein the content is accessible from the first device and from a second device; 
identifying that the communication information is associated with one or more non-participants of the conference session, wherein the second device is associated with the one or more non-participants; 
determining that the content is unavailable to share from the first device and determining that the content is available to share from the second device, wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device; and
sharing the content via the second device with participants of the conference session. 

(Original) The method of claim 1, further comprising: 
determining that the content is unavailable from the first device. 

(Original) The method of claim 1, wherein determining the content comprises using machine learning. 

(Original) The method of claim 1, further comprising: 
determining that the communication information is associated with one or more other participants of the conference session; and 
wherein the second device is associated with the one or more other participants. 

(Canceled). 

(Original) The method of claim 1, wherein receiving the share input comprises receiving a signal indicating selection of a share control.

(Original) The method of claim 1, wherein receiving the share input comprises receiving keywords corresponding to the content.

(Original) The method of claim 1, wherein sharing the content comprises causing to display the content through a browser.

(Currently Amended) A non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause:
receiving a share input from a first device corresponding to a participant of a conference session, wherein the share input is an indication for a content to be shared; 
determining the content for sharing based on communication information associated with the participant, wherein communication information is a communication data exchanged by the participant with another user, wherein the content is accessible from the first device and from a second device; 
identifying that the communication information is associated with one or more non-participants of the conference session, wherein the second device is associated with the one or more non-participants; 
determining that the content is unavailable to share from the first device and determining that the content is available to share from the second device, wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device; and
sharing the content via the second device with participants of the conference session. 

(Original) The non-transitory, computer-readable medium of claim 9, storing a second set of instructions that, when executed by the processor, further cause: 
determining that the content is unavailable from the first device. 

(Original) The non-transitory, computer-readable medium of claim 9, wherein determining the content comprises using machine learning.

(Currently Amended) The non-transitory, computer-readable medium of claim 9, storing a second set of instructions that, when executed by the processor, further cause: 
determining that the communication information is associated with one or more other participants of the conference session 


(Original) The non-transitory, computer-readable medium of claim 9, storing a second set of instructions that, when executed by the processor, further cause:
enabling the first device to control the content, which is shared using the second device. 

(Original) The non-transitory, computer-readable medium of claim 9, wherein receiving the share input comprises receiving a signal indicating selection of a share control.

(Original) The non-transitory, computer-readable medium of claim 9, wherein receiving the share input comprises receiving keywords corresponding to the content.

(Original) The non-transitory, computer-readable medium of claim 9, wherein sharing the content comprises causing to display the content through a browser.

(Currently Amended) A system, comprising:
a processor; 
a memory operatively connected to the processor and storing instructions that, when executed by the processor, cause: 
receiving a share input from a first device corresponding to a participant of a conference session, wherein the share input is an indication for a content to be shared; 
determining the content for sharing based on communication information associated with the participant, wherein communication information is a communication data exchanged by the participant with another user, wherein the content is accessible from the first device and from a second device; 
identifying that the communication information is associated with one or more non-participants of the conference session, wherein the second device is associated with the one or more non-participants; 
determining that the content is unavailable to share from the first device and determining that the content is available to share from the second device, wherein determining whether the content is unavailable to be shared is based on at least suitability of the content to be shared or whether a more updated version of the content is available through the second device or based on network connectivity of the first device; and
sharing the content via the second device with participants of the conference session. 

(Original) The system of claim 17, wherein the memory stores further instructions that, when executed by the processor, cause:
in response to receiving the share input, causing to display, in a graphical user interface of the first device, one or more content options for sharing; 
receiving a selection input for one of the one or more content options; and
wherein sharing the content is in response to receiving the selection input for the content option. 

(Original) The system of claim 17, wherein the communication information associated with the participant comprises audio data or text data. 

(Original) The system of claim 17, wherein the content is shared between a limited list of conference participants. 

(Original) The system of claim 18, wherein the one or more content options for sharing is ranked based on likelihood for sharing score. 

(Original) The system of claim 18, wherein the selection input for one of the one or more content options is done automatically based on machine learning.

	23.	(Original) The system of claim 17, wherein sharing the content comprises causing to display the content through a browser.	

	24-25.	(Canceled). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468